DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to correct an obvious error appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:  In lines 1 to 2 of claim 13, the recitation “at least one” has been deleted.

Allowable Subject Matter
Claims 1-7, 9, and 11-14 are allowed.

Information Disclosure Statement
	The information referred to in the IDS filed June 25, 2021 has been considered.

Drawings
The objection to the drawings under 37 CFR 1.83(a) has been overcome by amendment.  
The replacement drawing sheets filed July 26, 2022 are approved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hinge structure for a folding frame is shown by each of Arcot (D846975) and Fischer (3365209).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn						/MILTON NELSON JR/August 24, 2022                                           Primary Examiner, Art Unit 3636